DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination
In view of the pre-appeal request for review filed on 8 April 2021, PROSECUTION IS HEREBY REOPENED. A notice of allowance is set forth below.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Roman on 6 August 2021.

EXAMINER’S NOTE: The most recently entered claim set is the claim set filed 8 September 2020. The claim set filed 8 March 2021 was not entered.

The application has been amended as follows: 

In claim 9 of the claims set filed 8 September 2020, add “the COF layer comprises at least 3 molecular layers and there is no detectable stacking fault in the 3 molecular layers” after the last line.

Add claim 21,dependent from claim 1, reciting:
“The multilayer structure of claim 1, wherein the COF layer is patterned.”
	Support for the claim is found at page 19, paragraph [0066] of the original disclosure.

Add claim 22, dependent from claim 2, reciting:
“The multilayer structure of claim 2, wherein the PAC layer is single-layer graphene.”
	Support for the claim is found at pages 5-6, paragraph [0038] of the original disclosure.

Election/Restrictions
Claims 1-7, 13-14, and 16-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 4 April 2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The base claims are 1 and 9.
The claims are drawn to a multilayer structure comprising a covalent organic framework (COF) layer in contact with a template polycyclic aromatic carbon (PAC) layer, wherein the COF layer comprises at least 3 molecular layers and there is no detectable stacking fault in the 3 molecular layers.
	The “closest” prior art references Heuft et al. (US Patent Application Publication No. US 2010/0224867 A1) (Heuft), Berger et al. (Electronic Confinement and Coherence in Patterned Epitaxial Graphene) (Berger) and Cote et al. (Porous, Crystalline, Covalent Organic Frameworks) (Cote), alone or in combination, do not teach or suggest the claimed product and process of making.

	Heuft does disclose that the SOF layer is substantially defect-free, which is defined in paragraph [0039] as having no pinholes, pores, or gaps greater than the distance between the cores of two adjacent segments per square cm. This defect measurement is not the same as the stacking faults of Applicant’s claim.
	Heuft is silent with regard to the specific polycyclic aromatic carbon substrate, and Berger, which is relied upon to disclose such a substrate, isn’t really elated to organic structures or even growing structures on such substrates. Instead, Berger teaches that ultrathin graphene layers have electron transport properties desirable at small scales.
	Heuft is further silent with regard to the claimed mosaicity. Kouvetakis (US 2010/0012972), which is relied upon to disclose a mosaicity, is drawn to the alignment of SiGe inorganic crystal layers having lower strain, but such a teaching may be a jump to apply to organic compound layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        08/09/2021